           Case 2:12-cv-00887-JCM-NJK Document 75 Filed 11/26/19 Page 1 of 7



 1   David D. Whipple (NY Reg. No. 4902565)
     whippleda@sec.gov
 2   Amy J. Oliver (Utah State Bar No. 8785)
     olivera@sec.gov
 3   Daniel J. Wadley (Utah State Bar No. 10358)
     wadleyd@sec.gov
 4   Counsel for Plaintiff
     Securities & Exchange Commission
 5   351 S. West Temple, Suite 6.100
     Salt Lake City, Utah 84101
 6   Tel. 801-524-5796
     Fax: 801-524-3558
 7
                                UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA

 9                                                         )
       SECURITIES AND EXCHANGE COMMISSION,                 )
10                                                         )
                          PLAINTIFF,                       )
11                                                         ) Civil No. 2:12-cv-00887-JCM-NJK
                                v.                         )
12                                                         )
       JAMES B. CATLEDGE, DEREK F. C. ELLIOTT,             )       RESPONSE TO ORDER
13     EMI RESORTS (S.V.G.) INC., a St. Vincent and        )          (DOCKET NO. 72)
       Grenadines corporation, EMI SUN VILLAGE,            )
14     INC., a Turks and Caicos Islands corporation, and   )
       SUN VILLAGE JUAN DOLIO, INC., a Turks and           )
15     Caicos Islands corporation,                         )
                                                           )
16                      DEFENDANTS,                        )
                                                           )
17                             and                         )
                                                           )
18     D.R.C.I. TRUST, a Cook Islands trust,               )
                                                           )
19                  RELIEF DEFENDANT.                      )
                                                           )
20


21


22


23


                                                   1
            Case 2:12-cv-00887-JCM-NJK Document 75 Filed 11/26/19 Page 2 of 7



 1          Plaintiff United States Securities & Exchange Commission (the “Commission”), through

 2   its undersigned counsel, respectfully submits this supplemental briefing as directed by the

 3   Court’s October 22, 2019 Order (Docket No. 72) (the “Court Order”).

 4          The Court Order directed the Commission to submit supplemental briefing that explains

 5   what amount of the approximately $163 million of investment funds raised from investors was

 6   appropriated by the defendants prior to May 24, 2007 so that the Court could properly address

 7   issues raised by the Supreme Court’s decision in Kokesh v. S.E.C., 137 S. Ct. 1635 (2017).

 8          In short, of the total $58.9 million commissions received for the entire alleged period,

 9   James B. Catledge (“Catledge”), or related parties he owned and/or controlled, received at least

10   $30,285,656. Of that amount, the Commission believes $6,375,927.58 is a reasonable

11   approximation of profits causally connected to Catledge’s violations of the federal securities

12   laws that occurred during the relevant statute of limitations period for disgorgement.

13   I.     Background

14          The Commission filed a complaint against the defendants on May 24, 2012

15   alleging, inter alia, that the defendants solicited investments in a fraudulent scheme

16   involving the offer and sale of over $163 million of investment contracts in unregistered

17   transactions to approximately 1,200 investors. (Docket No. 1). On December 21, 2012,

18   this Court stayed this matter pending the resolution of criminal charges against Defendant

19   Catledge. (Docket No. 23). On July 3, 2019, this Court granted the Commission’s motion

20   to lift the stay of the case. (Docket No. 57).

21          At the time of the Commission’s pre-suit investigation and filing of its complaint,

22   controlling circuit precedent held that claims for disgorgement were not subject to any

23   statute of limitations. See SEC v. Rind, 991 F.2d 1486 (9th Cir. 1993).

                                                      2
            Case 2:12-cv-00887-JCM-NJK Document 75 Filed 11/26/19 Page 3 of 7



 1          Evidence obtained in the Commission’s pre-suit investigation supported the sum

 2   totals and various other figures alleged in the complaint. One of the many investigative

 3   steps conducted by Commission staff included retaining an expert to opine on various

 4   issues, including, specifically, the amount of commissions paid on the investments and to

 5   whom they were paid. The result of that expert analysis, conducted in 2011, however,

 6   determined the total figures provided in the Commission’s previous supplemental brief:

 7   $58.9 million in total commissions, of which, Catledge, or related parties he owned and/or

 8   controlled, received at least $30,285,656. (Docket No. 69). The expert analysis conducted

 9   in 2011 did not perform or provide a year-by-year breakdown of the flow of funds.

10   Notably, the Commission’s expert analysis closely aligns with the figures offered by a

11   forensic analysis report attached to the initial United States’ memorandum for restitution

12   (“Forensic Analysis Report”). United States v. James Catledge, et al. case no. 3:12-cr-

13   00678 (N.D. Cal) (Docket No. 322-1). Unfortunately, the Forensic Analysis Report also

14   did not delineate yearly cash flows but offered only aggregate amounts for the period of

15   2004-2009. Id. at p. 11.

16   III.   Legal Standard

17          As noted in the Court’s Order at Docket Number 63, the district court has broad

18   powers in equity to order the disgorgement of “ill-gotten gains” obtained through the

19   violation of federal securities laws, SEC v. First Pac. Bancorp., 142 F.3d 1186, 1191 (9th

20   Cir. 1998), and has broad discretion in calculating the amount to be disgorged. SEC v. JT

21   Wallenbrock & Assocs., 440 F.3d 1109, 1113 (9th Cir. 2006). However, the actual

22   assessment need only be a “reasonable approximation of profits causally connected to the

23   violation,” First Pac. Bancorp, 142 F.3d 1192 n.6 (internal citation omitted), and the SEC

                                                     3
            Case 2:12-cv-00887-JCM-NJK Document 75 Filed 11/26/19 Page 4 of 7



 1   “bears the ultimate burden of persuasion that its disgorgement figure reasonably

 2   approximates the amount of unjust enrichment.” SEC v. Platforms Wireless Int’l Corp.,

 3   617 F.3d 1072, 1096 (9th Cir. 2010) (quoting First Pac. Bancorp., 142 F.3d at 1191). 1

 4   IV.    $6,375,927.58 Reasonably Approximates Profits Causally Connected to
            Catledge’s Violations
 5
            In light of the prior disgorgement law and practice, the limitations of the
 6
     Commission’s pre-suit investigation, 2 and the subsequent seven-year stay of the case which
 7
     prohibited the Commission from engaging in discovery, the Commission has undertaken
 8
     its best efforts to analyze the information currently available and present a reasonable
 9
     approximation of the profits causally connected to Catledge’s violations that occurred
10
     during the five-year period prior to the filing of the Complaint in this matter.
11
            The analysis supporting this determination is as follows:
12
            •   The Commission’s Complaint alleges that the relevant period of misconduct
13
                occurred from “approximately the fall of 2004 until early 2009” (Docket No. 1
14
                at p.2).
15
            •   Of the $30,285,656 million in commissions received by Catledge, or related
16
                parties he owned and/or controlled, none appear to have been received later than
17
                June 30, 2009. Accordingly, the entire alleged time period (not considering a
18
                statute of limitations) comprises a total of at least 19 fiscal quarters (one in
19
                2004, four in each of the years 2005 – 2008, and two in 2009).
20


21
     1
       The Supreme Court has granted certiorari to address whether courts possess authority to order
22   disgorgement in SEC proceedings. See Liu v. SEC, 18-1501 (S. Ct.).
     2
       Including: (a) Defendants’ extensive commingling of investor funds; (b) Defendants’ failure to
23   maintain adequate books and records; and (c) Catledge’s invocation of his Fifth Amendment
     privilege against self-incrimination during the Commission’s pre-suit investigation.
                                                      4
           Case 2:12-cv-00887-JCM-NJK Document 75 Filed 11/26/19 Page 5 of 7



 1
            •   If the funds at issue were appropriated in equal amounts in an equal fashion
 2              throughout the entire alleged time period, 3 the commissions at issue would
 3              amount to approximately $1,593,981.89 per quarter.
 4
            •   The relevant Kokesh period would comprise approximately eight quarters (two
 5
                in 2007, four in 2008, and two in 2009), which, multiplied by the quarterly
 6
                average would total approximately $12,751,855.16.
 7
            •   Moreover, in the parallel criminal case, Catledge appears to have argued his
 8
                misconduct ceased in or around July 2008. 4 For purposes of this analysis,
 9
                without confirming or refuting this contention, the Commission credits the
10
                contention and eliminates any quarters after July 2008 from its analysis, thereby
11              creating a new total disgorgement figure of $6,375,927.58 (two quarters in
12              2007 and two quarters in 2008 multiplied by $1,593,981.89).
13          Based on this analysis, the Commission believes $6,375,927.58 is a reasonable
14   approximation of profits causally connected to Catledge’s violations subject to the Kokesh

15   statute of limitation period and Catledge should be ordered to pay that amount in

16   disgorgement. 5

17


18
     3 Even assuming the cashflows did not flow equally period to period, this is a reasonable
19   approach due to the limitations imposed on the Commission’s pre-suit investigation as discussed
     herein. See Bigelow v. RKO Radio Pictures, 327 U.S. 251, 265 (1946) (“ancient” and “most
20   elementary conceptions of justice and public policy require that the wrongdoer shall bear the risk
     of the uncertainty which his own wrong has created”).
21   4 United States v. James Catledge, et al., case no. 3:12-cr-00678 (N.D. Cal) (Docket No. 278,

     p.26, Defendant Catledge’s Sentencing Memorandum arguing that “[a]fter a Provo [Utah]
22   meeting, in July of 2008 . . . Impact stopped selling the Elliott products and withdrew at the
     direction of Catledge.”).
23   5 The Commission continues to request that the amount of disgorgement be deemed satisfied

     based on the amount of restitution entered in the parallel criminal case.
                                                       5
           Case 2:12-cv-00887-JCM-NJK Document 75 Filed 11/26/19 Page 6 of 7



 1   V.     Conclusion
 2          Here, ill-gotten gains were obtained, 6 and the Commission believes that

 3   $6,375,927.58 is a reasonable approximation of the amount of funds subject to

 4   disgorgement within the applicable statute of limitations period. Moreover, Catledge

 5   neither opposed the greater disgorgement amount originally requested by the Commission

 6   nor argued for an alternative amount by demonstrating why the Commission’s then-

 7   requested disgorgement is not a reasonable approximation. (Docket No. 61). Accordingly,

 8   the Commission requests the Court order $6,375,927.58 in disgorgement but deem it

 9   satisfied based on the criminal restitution order. For the Court’s convenience, a revised

10   proposed Final Judgment is attached.

11


12
     DATED this 26th day of November, 2019.             Respectfully submitted,
13


14                                                      /s/ David D. Whipple
                                                        David D. Whipple
15                                                      Counsel for Plaintiff
                                                        Securities and Exchange Commission
16


17


18


19


20


21


22
     6For purposes of the motion relating to this supplemental brief, Catledge has consented to the
23   Court accepting and deeming as true the allegations of the Complaint (Docket No. 43 at pp. 2-3;
     Docket No. 58 at footnote 1).
                                                     6
          Case 2:12-cv-00887-JCM-NJK Document 75 Filed 11/26/19 Page 7 of 7



 1                                 CERTIFICATE OF SERVICE
 2         I hereby certify that on the 26th day of November, 2019, I served a true and correct copy

 3   of the foregoing RESPONSE TO ORDER (DOCKET NO. 72) via the Court’s ECF System.

 4


 5                                                     /s/ David D. Whipple
                                                       Counsel for Plaintiff
 6                                                     Securities and Exchange Commission

 7


 8


 9


10


11


12


13


14


15


16


17


18


19


20


21


22


23


                                                   7
